DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/20 has been entered.
Applicant’s amendments to the claims dated 7/13/20 are acknowledged.  Claims 21-26 and 29-30 are pending and subject to prosecution.  Claims 29-30 are new.  No other claim amendments are made with the submission of 7/13/20.

RESPONSE TO ARGUMENTS
Any argument pertinent to a new or maintained rejection can be found at the end of this paper.

Priority
The instant Application, filed 7/25/17, is a 371 National Stage Application of PCT/US2016/014951, filed 1/26/2016, which claims priority to US Provisional Application No. 62/107,804, filed 1/26/15.  Therefore, the earliest possible priority for the instant Application is 1/26/15. 

CLAIMS
Independent claims 21 and 22 are directed methods of immunotherapy for treating cancer comprising administering to  an individual nucleic acids or cells  comprising nucleic acids encoding
a) an expression construct comprising a Her-2- specific chimeric antigen receptor (CAR); 
b) an expression construct comprising an IL13Ralpha2-specific CAR; and 
c) an expression construct comprising an EphA2-specific CAR;
wherein the CARs are encoded on the same “molecule”. 

The independent claims have not been amended with the submission of 7/13/20.

MAINTAINED/NEW REJECTIONS OF RECORD
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26 remain and new claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0134970 to Yang, of record, further in view of Hegde et al.  Combinational Targeting Offsets Antigen Escape and Enhances Effector Functions of Adoptively Transferred T Cells in Glioblastoma.  Molecular Therapy, 2013.  21(11): 2087-2101, of record, listed on .
Both the Yang and Hegde references have 102(a)(1) priority dates that are greater than 1 year earlier than the earliest priority date for the instant application.
With regard to claims 21 and 22, Yang discloses recombinant T-cells expressing multiple “two or more” chimeric immune receptors (Abstract, [0106]) that are administered in effective amounts to treat cancer (paragraphs [0007], [0041], [0055], [0206]-[0210], [0242]-[0244]).  Yang discloses the recombinant T-cells are engineered using nucleic acid constructs encoding the chimeric immune receptors, wherein the multiple chimeric immune receptors comprise a ligand binding domain, a transmembrane domain, and an intracellular domain (paragraphs [0015]-[0016], [0024], [0159]-[0162]).  Yang discloses the same CIR-expressing T cells can bind multiple tumor antigens (paragraph [0149]). Yang discloses the cells comprising multiple CIRs can comprise separate CIRs that bind individually to different antigens.  “Immune cells that express multiple different CIRs can possess enhanced recognition and killing of the same types of target cells via binding of different surface antigens, or alternatively, may be capable of recognizing and killing distinct classes of target cells possessing different surface antigens.  For example, as described in certain embodiments of the instant invention, T cells that express two different antitumor CIRs, anti-CEAsFvCD3Zeta and anti-PSMAsFcCD3Zeta, will be capable of targeting tumor cells that express either CEA or PSMA, or a combination of both antigens on their surface” (paragraph [0167]).
Yang discloses the “two or more” CIRs can be encoded on one or more than one vector; when encoded on the same vector the CIR genes are separated by internal ribosomal entry sites (IRES) sites (paragraphs [0168], [0231]-[0232]).  Yang discloses the CIRs can be specific for any cancer antigens, including HER2 (paragraph [0149]).
However, Yang does not disclose a method wherein the “two or more” CIRs encoded on the same vector are directed to Her2, IL13Ralpha2, and EphA2 as required by instant claims 21 and 22.
Hedge discloses generating recombinant T cells expressing 2 separate CIRs, one specific to HER2, and one specific to IL-13Ralpha2 using sequential transduction of two different retroviruses (abstract; page 2098).  Hedge discloses “Generating a clinical grade biCAR T cell product by sequential retroviral  transduction would nevertheless substantially increase the cost and understandably be face by multiple regulatory hurdles.  To overcome this, one strategy is to use internal ribosomal entry sites or 2A-containing bicistronic vectors, allowing for simultaneous expression of two (or more) CAR molecules from the same RNA transcript” (page 2098, first column).
Hedge generates the bi-specific T cells after evaluating the prevalence of known glioblastoma surface antigens Her2, IL-13Ralpha2 and EphA2, and selected Her2 and IL-13Ralpha2 because these were the most prevalent (Pages 2088-2089, Table 1).  Hedge later suggests “EphA2, as recently demonstrated by our group, could well be very valid in the context of targeting multiple antigens, an paired with either Her2 or IL-12Ralpha 2 or both, could represent a more valid option in particular patient’s scenarios” (page 2097, first column).
Thus, it would have been obvious to combine the disclosure of Yang on methods of treating cancer by administering T-cells comprising multiple distinct tumor specific Chimeric antigen receptors, wherein “two or more” CARs are encoded on the same vector, with the disclosure of Hegde, who suggests generating recombinant T cells expressing multiple CIRs targeted to HER2, IL-13RAlpha2 and EphA2 may be useful for treating cancer.  A skilled artisan would have been motivated to use individual CIRs directed to HER2, IL-13RAlpha2 and EphA2 because Yang discloses any cancer antigens can be used, and Hegde suggests the three may be a “more valid option in particular patient’s scenarios” (page 2097).  A skilled artisan would have been motivated to encode three separate antigens on the same vector as both Yang and Hedge disclose “two or more” can be encoded on the same vector.  A skilled artisan 
With regard to claims 23-24, Yang does not disclose the cancer specifically expressed HER2, IL13Ralpha2 and EphA2.  Yang discloses the cancer to be treated includes brain tumors, including gliomas (paragraph [0144]). Hegde discloses Her2, IL-13Ralpha2 and EphA2 are known glioblastoma surface antigens (Table 1, pages 2088, 2097).  It would have been obvious to select multiple known surface antigens for a known cancer, as both Yang discloses targeting multiple antigens on a tumor increases the likelihood of efficacy (paragraph [0167]).
With regard to claims 25-26, wherein the method further comprises analyzing a sample comprising cancer cells from an individual to detect one or more antigens of the cancer cells, and wherein the recombinant cells expressing the CIRs are targets to the antigens detected on the cancer cells, Yang does not disclose these steps.  However, Hedge discloses analyzing a sample comprising cancer cells from an individual, identifying the surface antigens thereon (Table 1) and generating recombinant T cells expressing multiple CIRs (Pages 2088-2089).  It would have been prima facie obvious to identify surface antigens on a cancer and then generate a recombinant cell expressing multiple cancer-specific CIRs (See MPEP2143(I)(A) “Combining prior art elements according to known methods to yield predictable results.”)  In the instant case the prior art included each element claimed, and the only difference between the claimed invention and the prior art is the lack of combination in a single reference.  Further, each element performs the same function, therefore the combination is predictable.
With regard to new claim 30, “wherein the expression constructs of a), b) and c) do not comprise any identical sequences greater than 50 base bp in length” Yang discloses utilizing codon degeneracy when encoding chimeric immune receptors which may comprise encoding identical domains in order to prevent homologous recombination and improve expression (paragraph [0167], [0185]-.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0134970 to Yang, of record, further in view of Hegde et al.  Combinational Targeting Offsets Antigen Escape and Enhances Effector Functions of Adoptively Transferred T Cells in Glioblastoma.  Molecular Therapy, 2013.  21(11): 2087-2101, of record, listed on Applicant’s IDS dated 10/16/18,  as applied to claims 21-26 and 30 above, and further in view of Sun et al.  Construction and Evaluation of a Novel Humanized HER2-speicific Chimeric Receptor.  Breast Cancer Research, 2014. 16:R61, 10 pages, US Patent Application Publication No. 2012/0148552 to Jensen, and US Patent Application Publication No: 2008/0044413 to Hammond. The claim encompasses an embodiment wherein the expression constructs of a) anti-Her2 CAR; b) anti-IL13Rα2 CAR; and c) anti-EphA2 CAR “are a total of at least 4.6 kb.”  This is a new rejection necessitated by Applicant’s amendments to the claims.
The disclosures of Yang and Hedge are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Yang and Hedge render obvious a method of treating cancer according to claim 22, comprising administering recombinant cells comprising expression constructs of a) anti-Her2 CAR; b) anti-IL13Rα2 CAR; and c) anti-EphA2 CAR, wherein the expression constructs are located on the same molecule.
Yang discloses the basic structure of a Chimeric Immune Receptor comprises an antigen binding domain, a hinge domain, a transmembrane domain, and an intracellular signaling domain (paragraphs [0115], [0126], [0157]-[0162])  :

    PNG
    media_image1.png
    87
    391
    media_image1.png
    Greyscale


However, none of Yang nor Hedge disclose wherein the nucleotide coding sequences for the CARs of a), B) and c) are a total of at least 4.6 kb as required by instant claim 29.

    PNG
    media_image2.png
    173
    638
    media_image2.png
    Greyscale
Sun discloses an anti-HER2 CAR comprising an HER2 scFV segment, a CD8a hinge, a CD28 transmembrane region, and a CD28/CD3zeta intracellular signaling domain (Page 3, Table 1).  Sun shows the anti-Her2 CAR is capable of killing tumor cells when expressed from transduced T cells (Abstract; FIG 4, 5D).  The nucleotide coding sequences for an anti-HER2 CAR is 1520 base pairs (Supplemental Figure S1).  A schematic of the nucleotide sequence comprising the different domains is provided below (not to scale):



Nucleotide positions were calculated using the primer sequences provided by Table 1.
Jensen discloses an anti-IL13Rα2 CAR comprising an IL13R ligand, an IgG4 Fc hinge segment, a CD4 transmembrane region, and a CD28/4-1BB intracellular signaling domain (paragraph [0112], FIG 15, SEQ ID NO:37).  Jensen shows the anti- IL13Rα2 CAR is capable of killing tumor cells when expressed from transduced T cells (FIG 13).  Jensen discloses the nucleotide coding sequence for an anti-IL13Rα2 CAR is 1761 base pairs (paragraph [0030], FIG 15, SEQ ID NO:37):

    PNG
    media_image3.png
    193
    631
    media_image3.png
    Greyscale





Paragraph [0018] provides the nucleotide sequences for the IL13R ligand (SEQ ID NO:8) and the IgG4 hinge (SEQ ID NO:9). Nucleotide positions were calculated using the sequences provided by paragraph [0018].
Hammond discloses an EphA2 scFV nucleotide sequence is 711 base pairs in length (SEQ ID NO: 67).
Thus, Sun and Jensen establish known CARs specific for HAR2 and IL13Rα2.  Hammond establishes a known EphA2 scFV binding protein.
It would have been obvious to combine the disclosures of Yang and Hedge further with the disclosures of Sun, Jensen and Hammond and arrive at the claimed limitation of “wherein the expression constructs of a), b), and c) are a total of at least 4.6 kb in size, as the skilled artisan would have recognized that known CARS and/or antigen binding proteins could be used in the vector therein:
Yang and Hedge render obvious a single vector encoding 3 CARs directed to HER2, IL13Rα2 and Eph2A accordingly, but do not disclose the specific sequences encoding the specific CARs:

    PNG
    media_image4.png
    69
    971
    media_image4.png
    Greyscale
 


    PNG
    media_image5.png
    251
    977
    media_image5.png
    Greyscale
A skilled artisan would have been motivated to select and encode a known anti-HER2 CAR of 1520 base pairs, and an anti-IL13Rα2 CAR sequence of 1761 base pairs, as taught by Sun and Jensen, respectively, in the vectors of Yang and Hedge, as these specific CARs have been shown to be effective in treating cancer.  Selection of these CARs would encode at least 3.2 kb on the vector (1520 +1761 = 3281 bp):





It would have been further obvious to substitute a known Eph2A binding protein, as disclosed by Hammond, into a chimeric antigen receptor, such as those disclosed by either Sun or Jensen.  Hedge expressly suggests making a CAR directed towards Eph2A can be useful for treating cancer.  Thus a skilled artisan would have recognized the suitability of existing CAR sequences, and been motivated to substitute the HER2 and/or IL13Rα2 binding and hinge domains for a known Eph2A binding and hinge domain. Substitution of the 711 bp Eph2A scFV sequence into either of the  Sun CAR or the Jensen CAR results in an anti-Eph2A CAR of approximately 1441 base pairs and 1445 base pairs, respectively: 

    PNG
    media_image6.png
    301
    765
    media_image6.png
    Greyscale








    PNG
    media_image7.png
    331
    770
    media_image7.png
    Greyscale
And







Thus, the arrival of encoding “at least 4.6 kb” on a single vector was obvious from the cited art, using known CARS for the claimed constructs, or substituting a known antigen binding domain into a known 

    PNG
    media_image8.png
    236
    971
    media_image8.png
    Greyscale





Selection of these CARs would encode at least 4.6 kb on the vector (1520 +1761 + 1441 = 4722 bp). See also, MPEP 2144.07 “Art recognized Suitability for an Intended Purpose”.  A skilled artisan would have had a reasonable expectation of success in practicing the invention as known CARs and/or binding proteins for the claimed constructs, and their relative sizes were known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 7/13/20 with regard to the 103 rejection of the claims as obvious over Yang in view of Hedge have been fully considered but are not persuasive.  Applicant argues that Yang does not disclose the claimed invention of delivering a vector with the specifically claimed CARS.  Applicant argues that a skilled artisan would not arrive at 3 specific CAR antigens from the disclosure of Yang who discloses “two or more” CIRs can be encoded on the vector.  Applicant further argues that there is no motivation to arrive at the specific 3 claims CARS from Yang.
The Examiner is not convinced of error.  With regard to Applicant’s assertion Yang does not teach the claimed invention in its entirety, the Examiner agrees, and notes that the rejection is made under 103 obviousness, and not under 102 anticipation.  However, Yang is not applied alone, but in 
With regard to Applicant’s assertion that a skilled artisan would not arrive at 3 specific CARS as claimed from the disclosure of encoding “two or more” from the disclosure of Yang, nor is there motivation to arrive at the three claims CARs from the disclosure of Yang, the Examiner again notes that the rejection is obvious when the art is considered together as a whole: Yang discloses that “two or more” CIR can be encoded on a vector, and more than two would include 3 CIR.  Further, Yang discloses the CIRs can be specific for any cancer antigens, including HER2 (paragraph [0149]). When considered with Hedge, who suggests “EphA2, as recently demonstrated by our group, could well be very valid in the context of targeting multiple antigens, an paired with either Her2 or IL-12Ralpha 2 or both, could represent a more valid option in particular patient’s scenarios” (page 2097, first column), the selection of three specific CARs is rendered obvious and would motivate the skilled art.
Applicant asserts that even if encoding multiple CARs and utilizing multiple cars was known in the art, such knowledge is not sufficient to support the conclusion of obviousness.  Applicant argues that “two or more” CARs is indefinitely large genus which is not rendered obvious by the present claims. The Examiner does not agree.  The rejection was not supported solely by the allegation of Applicant, alleging that because encoding multiple CARs and using multiple CARS was known (as iterated in the rejection), that the claims were obvious.  The rejection was made following the guidelines according to 103, wherein the Yan discloses methods of treating cancer by administering a single vector encoding “two or more” CIR, wherein any CIR can be encoded therein; and Hedge who expressly suggests “EphA2, as recently demonstrated by our group, could well be very valid in the context of targeting multiple antigens, an paired with either Her2 or IL-13Ralpha 2 or both, could represent a more valid option in particular patient’s scenarios” (page 2097, first column).  The arrival of adding the third CAR encoding an antiEph2a CAR flows naturally from the prior art.
Applicant also asserts that the claimed invention has unexpected advantages, wherein cells expressing the 3 claimed CARS had higher and synergistically higher glioma cell lysis compared to cells only expressing 2 CARs as evidenced by FIG 16; Applicant argues that this data demonstrates that the claimed methods are useful in reducing an amount of composition necessary to achieve a desired therapeutic effect and that one could not have predicted any advantage from the disclosure of Hedge.
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)” MPEP 716.02.  
Further, when arguing unexpected results, “[t]he evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).”  MPEP 716.02(b)
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716(d).

    PNG
    media_image9.png
    164
    328
    media_image9.png
    Greyscale
The examiner is not convinced of error.  Applicant is arguing that the lysis of tumor cells exposed to T-cells expressing anti-Her2, Anti-IL13Rα2 and anti-Eph2a was unexpectedly superior to tumor cells exposed to T-cells expression 2 CARs.  In the instant case, the claimed invention is directed to methods of “treating cancer” by administering T-cells comprising expression constructs encoding the anti-Her2, anti-IL13Rα2 and anti-Eph2a CARs on a single construct; the claims do not require treatment of any particular cancer; the claims do not require any claimed physiological effect; the claims do not require any expression of the CARs on the cell surface.  A review of the specification reveals that there is no 
    PNG
    media_image9.png
    164
    328
    media_image9.png
    Greyscale
“treating” broadly:





With regard to the claimed invention, Applicant has not met its burden to show that the claimed invention results are in fact unexpected and unobvious and of both statistical and practical significance.  For example, the claims remain obvious over Yang in view of Hedge: Yang discloses that “two or more” CIR can be encoded on a vector, and more than two would include 3 CIR.  Further, Yang discloses the CIRs can be specific for any cancer antigens, including HER2 (paragraph [0149]). When considered with Hedge, who suggests “EphA2, as recently demonstrated by our group, could well be very valid in the context of targeting multiple antigens, an paired with either Her2 or IL-12Ralpha 2 or both, could represent a more valid option in particular patient’s scenarios” (page 2097, first column), the selection of three specific CARs is rendered obvious and would motivate the skilled art.  Further, the evidence provided in FIG 16 is not commensurate with the scope of the pending claims. Applicant has not shown how the one example of the in vitro experiments from FIG 16 are expected over the genus of the pending claims, which are not directed to treat any specific cancer and does not require any CAR expression.  As such, the claims remain rejected for the reasons of record.

Conclusion
No claims are allowed.  No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633